Citation Nr: 1525707	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  13-36 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for arrhythmia, 1st degree AV block with pacemaker implantation.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1993 to November 1993 and May 1994 to February 1997.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.


REMAND

The Veteran contends that her service-connected heart disability is worse than the assigned 10 percent rating reflects and that it should be rated at least 30 percent disabling.

The Veteran's heart disability is evaluated under 38 C.F.R. § 4.104, Diagnostic Code 7015, which pertains to disability resulting from an atrioventricular block.  Prior to January 12, 1998, Diagnostic Code 7015 evaluated disability resulting from an auriculoventricular block and used very different rating criteria.  See 38 C.F.R. § 4.104, Diagnostic Code 7015 (1997).  The Board notes that atrioventricular and auriculoventricular are synonyms.  VA first received the Veteran's claim for service connection for a heart disability in February 2011, and therefore the old regulations are not applicable in her case.  However, in the October 2013 statement of the case, the RO erroneously provided the Veteran with the rating criteria for this diagnostic code used prior to January 12, 1998, yet evaluated the Veteran's disability under the current rating criteria.  Nonetheless, as the RO failed to provide the Veteran with notice of the correct rating criteria governing her heart disability prior to adjudicating her claim, as required by the regulations.  See 38 C.F.R. § 19.29(b) (2014).  On remand, the RO must provide her with the correct rating criteria.

The most recent VA cardiovascular examination conducted in this case is dated February 2012, over three years ago.  Therefore, the Veteran's claim must be remanded to the RO to provide her with a more recent VA examination to determine the current severity of her heart disability.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  In May 2011, the Veteran indicated that she has a scar and noticeable lump on her chest where her pacemaker was implanted.  Therefore, on remand the Veteran must also be afforded a VA scar examination.

Accordingly, the case is REMANDED for the following action:

1.  The RO must send the Veteran notice of the current rating criteria applicable to her claim under 38 C.F.R. § 4.104, Diagnostic Code 7015.

2.  The RO must contact the Veteran and afford her the opportunity to identify or submit any additional pertinent evidence in support of her claims.  Based on her response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of her response, the RO must obtain any outstanding VA medical treatment records.

Any records obtained must be associated with the record before the Board.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the named records the RO is unable to secure same, or determines that further efforts to obtain them would be futile, the RO must notify the Veteran and her representative in accordance with 38 C.F.R. § 3.159(e).  The Veteran and her representative must then be given an adequate opportunity to respond.

3.  After completing the above actions, the RO must schedule the Veteran for a VA cardiovascular examination to determine the current severity of her service-connected heart disability.  All pertinent symptomatology and findings must be reported in detail, and any indicated diagnostic test and studies must be accomplished, to include chest x-rays and an electrocardiogram.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.

The examiner must report the following findings:

a)  the Veteran's workload capacity expressed in terms of metabolic equivalents (METs) as measured by exercise testing that results in dyspnea, fatigue, angina, dizziness or syncope;

b)  if exercise testing cannot be performed for medical reasons, provide an estimation of the level of activity expressed in METs supported by specific examples, such as slow stair climbing or shoveling snow, that results in dyspnea, fatigue, angina, dizziness or syncope;

c)  the Veteran's left ventricular ejection fraction; 

d)  whether there is evidence of hypertrophy or dilatation on electrocardiogram, echocardiogram, or x- ray examination; and 

(e)  whether there have been any episodes of acute congestive heart failure.

4.  The RO must also schedule the Veteran for a VA scar examination to determine the current severity of the scar on her chest from insertion of a pacemaker.  All pertinent symptomatology and findings must be reported in detail, and any indicated diagnostic test and studies must be accomplished.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.

The examiner must report:

(a)  the length and width of the scar and the area covered by the scar in square inches;

(b)  whether the scar is linear or nonlinear;

(c)  whether or not the scar is associated with underlying soft tissue damages;

(d)  whether or not the scar is painful; and

(e)  whether or not the scar is unstable (i.e., whether there is frequent loss of covering of skin over the scar).

5.  The RO must notify the Veteran that it is her responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  The examination report must be reviewed by the RO to ensure that it is in complete compliance with the directives of this remand.  If deficient in any manner, the RO must implement corrective procedures at once.

7.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claim.  If any benefit on appeal remains denied, the Veteran and her representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.



No action is required by the Veteran until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

